DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the limitations in claim 1 to illustrate, the claim recite(s) the limitations of:  determining a first lean price for the first leg based on the first lean pricing technique and market data for the first tradeable object; determining a second lean price for the second leg based on the second lean pricing technique and market data for the second tradeable object; calculating a quoting price for the third leg based on the determined first lean price for the first leg, the determined second lean price for the second leg and the desired spread trading strategy price and the definition for the trading strategy; generating an order message for the third tradeable object based on the definition for the trading strategy and the calculated quoting price. The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, fundamental economic practices, but for the recitation of generic 
This judicial exception is not integrated into a practical application. The claim recites the additional elements: receiving, by a gateway, a definition for a trading strategy…; receiving, by the gateway, a desired trading strategy price; and sending, by the gateway, in response to generating the order message for the third leg, the generated order message to an electronic exchange including a market for the third tradeable object.  The receiving and sending steps are recited at a high level of generality (i.e., as a general means of receiving and sending data). Receiving and sending data  are forms of insignificant extra-solution activity –see MPEP 2106.05(g).
The “gateway” is recited at a high level of generality and merely automates the determining, calculating, and generating steps. Each of the additional limitations is no more than generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components –see MPEP 2106.05(h).  The combination of these additional elements is no more than generally linking the use of the judicial exception to a particular technological environment or field of use  using generic computer components.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application 
 Under Step 2B of the 2019 Patent Eligibility Guidelines (PEG), the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components. Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components using generic computer components cannot provide an inventive concept.  
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be  insignificant extra-solution activities under step 2A prong two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the gateway performing the claimed steps are anything other than generic computer components and the Symantec, TLI Communications, OIP Techs, and buySafe court decisions cited in MPEP 2106.05[d][ii] indicate that the mere receiving and transmitting data over a network are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the receiving and sending limitations are well understood, routine, and  conventional activities is supported under Berkheimer Option 2.  For these reasons, there is no inventive concept. The claims are not patent eligible.

 The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-13 is/are ineligible.
Response to Arguments
3.	Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. Applicants argue that the claims at issue are similar to those found in the PTAB decision, Ex parte Smith (Appeal No. 2018-000064) and integrate the judicial exception into a practical application.  The argument is not persuasive. The Examiner finds no parallel between the Applicants’ claims and the claims described in Ex parte Smith.  The Board decision concluded that the limitations in Ex parte Smith integrated the recited judicial exception into a practical application because the additional elements limit the conventional practice of automatically executing matching specific timing mechanism in which the execution of a matching order is delayed for a specific period of time.  
Here, the claims do not recite a “specific time mechanism.” The claims of the instant application merely uses a computer as a tool to perform the abstract idea. As indicated in the rejection above, the claims here fall into the groupings of Abstract idea of certain methods of organizing human activity, (fundamental economic practice such as hedging), do not integrate the exception to a practical application because the claims use generic computer components performing generic computer functions . Merely using a computer as a tool to perform the abstract idea cannot provide an inventive concept under Step 2B. Merely using a “gateway” as a tool to perform the abstract idea cannot provide an inventive concept under Step 2B. 
	Here, apart from the recited system, i.e.,  a gateway, the claims recite  abstract ideas in the category of “methods of organizing human activity.” In the 101 analysis in the rejection above, the Examiner identifies and considers each of the underlying steps for the claims as a basis for describing and explaining the recited abstract idea.  For example, the Examiner identifies the underlying steps of claim 1 —i.e., the “receiving,” “determining,” “calculating,” “generating,” and “sending,”—and explains that they describe the concept of managing strategy trading such as a spread trading strategy having multiple lean legs resulting in reduction of trader’s risk-see Spec. ¶¶[0013], [ 0015], which falls into the groupings of abstract ideas of certain methods of organizing human activity, in particular, fundamental economic principles or practices (including hedging, mitigating risk).  

The only claim elements beyond the judicial exception are the claimed “gateway,”  i.e., generic computer components used to perform generic computer functions—a determination amply supported by, and fully consistent with the Specification (see, e.g., Spec. [0039], [0041]). In other words, the focus of the claims is not on an improvement to the identified additional elements as tools, but on the abstract ideas that use the additional elements as tools.  The use of generic computer components to carry out the abstract idea does not impose any meaningful limit on the computer implementation of the abstract idea. 	
Here, the computing device is recited at a high-level or generality (i.e., as a generic “gateway” performing a generic computer functions of determining a first and second lean price for the first and second legs, calculating a quoting price for a third leg, generating an order message for a third tradeable object, and sending, in response to the order message for the third leg, the generated order message to an electronic exchange) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)).

Generally linking the use of the judicial exception to a particular technological environment or field of use cannot provide an inventive concept under Step 2B. Therefore, the limitations do not amount to significantly more than the abstract idea and are ineligible under Step 2B of the Guidance.
The Examiner has provided a clear line of reasoning about the Smith decision and how it differs from the instant application. The Examiner’s approach here is consistent with USPTO guidance.  The claims are not patent eligible under 35 USC 101.

	Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
"Multi-Leg Options Order" Investopedia.com. Dec 11, 2014. https://web.archive.org/web/20141211201115/https://www.investopedia.com/terms/m/multilegorder.asp-cited for its reference to the definition of a multi-leg options order as a  type of order that allows an option trader to simultaneously buy or sell a number of different options that traditionally could only be achieved by placing separate orders. This type of order is primarily used in multi-legged strategies such as a straddle, strangle, ratio spread and butterfly.
US 2021/0103985 (Kemp et al.)- cited for system and method for performing automatic spread trading including trading strategies, trading objects, legs of a spread, quoting a leg, calculation of trade price. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ELDA G MILEF/Primary Examiner, Art Unit 3694